Case: 19-10362      Document: 00515283058         Page: 1    Date Filed: 01/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 19-10362                      January 23, 2020
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BARRY LALANE HARRELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-196-5


Before JONES, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Barry Lalane Harrell appeals the 24-month sentence of imprisonment
imposed following the revocation of his supervised release. He contends that
the sentence is substantively unreasonable because the district court failed to
adequately consider his history and characteristics, focused solely on his
criminal history, and imposed a sentence above the advisory policy range
without adequate justification.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10362    Document: 00515283058     Page: 2   Date Filed: 01/23/2020


                                 No. 19-10362

      The record reflects that the district court heard Harrell’s arguments for
leniency based on his history and characteristics and implicitly considered
those arguments but determined that the 24-month sentence was appropriate
based on the applicable 18 U.S.C. § 3553(a) factors, in view of Harrell’s
criminal history and supervised release violations.        We must give due
deference to the district court’s sentencing decision and decline to reweigh the
applicable § 3553(a) factors. See Gall v. United States, 552 U.S. 38, 51 (2007).
      With respect to challenges to substantive reasonableness, we have
routinely upheld revocation sentences exceeding the advisory policy range,
even where, as here, the sentence equals the statutory maximum. United
States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). Under the totality of the
circumstances, the sentence in this case was not an abuse of discretion. See id.
      AFFIRMED.




                                       2